Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-14 and 16-28 are allowed. 
The pertinent references are Jamison et al. (PGPub 2018/0238164) and Pobedinski et al. (PGPub 2016/0097270).
Jamison discloses an alert system for a drilling operation using alarm criteria based on the measurements of the drilling operation.
Pobedinski discloses alarms for the tripping and drilling operation of a drill.
Jamison in view of Pobedinski does not disclose “wherein the set of operating characteristics corresponding to the tight-hole alarm criterion includes a trend of deviation of pick-up weight, the trend of deviation of the pick-up weight including the pick- up weight deviating from slack-off weight over drilling depth and/or drilling time”.
Therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L/Examiner, Art Unit 2683                                                                                                                                                                                                        
/STEVEN LIM/Supervisory Patent Examiner, Art Unit 2688